—In an action for a divorce and ancillary relief, the defendant appeals from an order of the Supreme Court, Nassau County (Kohn, J.), dated December 2, 1998, which denied his motion to disqualify Kenneth Koopersmith, Esq., and the law firm of Koopersmith & Brown, L. L. P., from representing the plaintiff in the instant action.
Ordered that the order is affirmed, with costs.
Under the circumstances of this case, the Supreme Court did not improvidently exercise its discretion in denying the defendant’s motion to disqualify the plaintiffs attorney (see generally, Olmoz v Town of Fishkill, 258 AD2d 447; Juergens v Schanman, 182 AD2d 740). O’Brien, J. P., Ritter, Joy, Altman and Smith, JJ., concur.